Citation Nr: 0419300	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  94-39 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a heart disorder due to 
aggravation during active military service.


REPRESENTATION

Appellant represented by:	T. Gerald Henderson, Attorney


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active duty service from June to September 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1993 Department of Veterans 
Affairs (VA) rating decision in which the regional office 
(RO) in New Orleans, Louisiana, determined that the veteran 
had not submitted new and material evidence to reopen his 
claim of entitlement to service connection for a heart 
disorder.  

In a November 1996 decision, the Board determined that the 
veteran had not submitted new and material evidence to reopen 
his claim for service connection for a heart disorder claimed 
as due to aggravation during active military service.  In 
September 1997, the Board denied the appellant's motion for 
reconsideration.  The veteran appealed the Board's November 
1996 decision to the United States Court of Appeals for 
Veterans Claims (formerly known and the United States Court 
of Veterans Appeals, hereinafter referred to as the Court).  
In a May 1999 decision, the Court vacated the Board's 
decision and remanded the case to the Board based on the 
decision of the United States Court of Appeals for the 
Federal Circuit in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

In a February 2000 decision, the Board determined that the 
veteran had not submitted new and material evidence to reopen 
his claim.  He again appealed the Board's decision to the 
Court.  In an Order dated in January 2001, the Court granted 
a joint motion, vacated the Board's February 2000 decision, 
and remanded the matter to the Board for further 
adjudication.  In the joint motion that was granted by the 
Court, the parties agreed that a medical opinion dated in 
October 1999 appeared to be new and material evidence that 
was sufficient to reopen the claim.  

The Board remanded this case to the RO in September 2001 to 
allow the RO to consider whether new and material evidence 
had been received to reopen the claim.  The RO reopened the 
claim but denied it and the case was returned to the Board.  
In a June 2003 decision, the Board also concluded that new 
and material evidence had been received to reopen the 
veteran's claim.  The Board again remanded the matter to the 
RO with instruction that the RO obtain the veteran's records 
associated with his application for and award of disability 
benefits administered by the Social Security Administration.  
The veteran was also afforded a VA medical examination to 
resolve a perceived conflict of medical opinions concerning 
whether the veteran's disability from his heart disorder was 
congenital or existed prior to his service, and if so, 
whether it was aggravated during his active military service.  
The RO was also instructed to ensure that VA had complied 
with the provision of the Veterans Claims Assistance Act of 
2000 (VCAA).  The RO again denied the veteran's claim and 
returned the case to the Board.


FINDINGS OF FACT

1.  All relevant and obtainable evidence necessary for a fair 
and informed decision concerning the veteran's claim for 
service connection for a heart disorder has been obtained by 
VA.

2.  The veteran has been notified of the evidence that is 
necessary to substantiate his claim for service connection 
for a heart disorder, has had the opportunity to submit 
additional evidence, and has not identified any additional 
evidence to support his claim that has not been obtained by 
the RO.

3.  The veteran's disability from a heart disorder, diagnosed 
as auriculoventricular (AV) block, existed prior to his entry 
into service, and did not worsen during his active military 
service.


CONCLUSIONS OF LAW

1.  VA's duty to assist in the development of the veteran's 
claim and the notification requirements of the Veterans 
Claims Assistance Act of 2000 have been satisfied.  Veterans 
Claims Assistance Act of 2000; 38 U.S.C. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).

2.  The veteran is not entitled to service connection for a 
heart disorder diagnosed as auriculoventricular (AV) block.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to service 
connection for a heart disorder on the basis that his 
disability from a heart disorder worsened during his active 
military service from June to September 1969.  For the 
following reasons and bases, I conclude that the veteran is 
not entitled to service connection for a heart disorder, 
diagnosed as AV block and claimed as being aggravated during 
his active military service.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 2002); 
38 C.F.R. § 3.303 (2003).  Also, 38 U.S.C.A. §§ 1101, 1110, 
1112, and 1137 provide that where a veteran has served 90 
days or more during a period of war or after December 31, 
1946, and develops organic heart disease to a degree of 
disability of 10 percent or more within one year of 
separation from such service, such disease shall be presumed 
to have been incurred in service.

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled in service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 311 (West 2002).  

The General Counsel of the VA has held that 38 C.F.R. 
§ 3.304(b) is inconsistent with 38 U.S.C.A. § 1111 insofar as 
section 3.304(b) states that the presumption of sound 
condition may be rebutted solely by clear and unmistakable 
evidence that a disease or injury existed prior to service, 
and that section 3.304(b) is therefore invalid and should not 
be followed.  VAOPGCPREC 3-2003 (July 16, 2003).  The opinion 
concluded that, to rebut the presumption of sound condition 
under 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence both that the claimed disease or injury 
existed prior to service and that the disease or injury was 
not aggravated by service.  The claimant is not required to 
show that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.

The mere existence of a preexisting condition or ailment does 
not bar the award of compensation if a claimant can show 
aggravation of that condition while in military service 
unless there is a specific medical finding that the worsening 
of the condition is due to a natural progression of the 
preexisting condition.  

Pursuant to 38 U.S.C.A. § 1153 (West 2002), a preexisting 
injury or disease will be considered to have been aggravated 
by active military service where there is an increase in 
disability during such service unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  The statute has been interpreted by 
the Court as giving rise to a presumption of aggravation 
where it is shown that there has been a worsening of 
disability during active service.  See Hensley v. Brown, 5 
Vet. App. 155 (1993).  Aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during an 
subsequent to service.  38 C.F.R. § 3.306(b) (2003).

Turning now to the facts in this case, the veteran's service 
medical records show that at the time of his medical 
examination for induction into service he gave a history of 
"smothering spells."  An examiner indicated that the 
veteran's heart was clinically normal.  A Chest X-ray was 
negative.

During the veteran's basic training, he had an episode of 
dizziness and near syncope.  A statement from private 
physician based on examination in July 1969 indicates a 
diagnosis of second-degree heart block with ventricular block 
phenomenon.  When the veteran underwent a medical examination 
in August 1969, he had complaints of shortness of breath, 
chest pain, dizziness, and weakness on moderate exertion.  On 
examination, his blood pressure was 130/80.  His heart was 
not enlarged and had regular sinus rhythm and no murmur.  
There were occasional pauses in pulse related to "dropped 
beat."  The veteran's lungs were clear.  There were no other 
remarkable findings.  A chest X-ray was within normal limits 
and the "cardiac series" was within normal limits.  The 
September 1969 report of medical board proceedings contains a 
diagnosis of second-degree heart block that was not incurred 
in the line of duty, that existed prior to the veteran's 
entry into service, and that was not aggravated during the 
veteran's service.

A copy of a letter from the veteran's mother was received by 
the RO in September 1969.  She indicated that the veteran was 
disabled by fainting and smothering spells bothering him "in 
ways which he was never bothered before he was inducted into 
the service."  In a letter dated in January 1970, the 
veteran's mother asserted that the veteran had not had 
symptoms related to his heart before he was inducted into 
service.

On a report of a VA examination dated in April 1970, the 
veteran stated that he had the first trouble with his heart 
during basic training in service.  He reported symptoms of 
dizziness and light fainting spells with slight exertion.  An 
examiner elaborated that the veteran gave a history of such 
symptoms "for a long time but had first major difficulty in 
5th week of basic training.  Gets weak occasionally after 
vigorous exercise."  On examination, except for mild 
bradycardia, the veteran's heart signs were clinically 
normal.

The veteran was hospitalized at a VA medical center in May 
1970 for evaluation and observation.  The hospital report 
notes the veteran's report of a history of syncope during a 
training exercise in service.  The veteran indicated that 
prior to his service he became fatigued more easily than 
others but was able to go hunting and could work on a farm 
without too much distress.  His mother had a history of heart 
disease diagnosed as left bundle branch block.  On 
examination, there were no clinical findings indicating heart 
enlargement.  Rhythm sounded normal, with an occasional 
irregularity.  An occasional, faint systolic murmur was 
heard, especially with a strong ventricular contraction.  
Chest X-rays were within normal limits but suggested the 
possibility of some left ventricular enlargement.  An 
electrocardiogram revealed second-degree heart block.  The 
indications of block disappeared with administration of 
medication.  The veteran was afebrile throughout his hospital 
stay and his blood pressure was normal.  The report notes 
that the veteran did have a second degree heart block "which 
was thought to be probably congenital."


A hospital report dated in January 1973 indicates that an 
electrocardiogram (EKG) study suggested that the veteran had 
a first-degree heart block.  

During a VA examination dated in August 1973, the veteran 
acknowledged that he had episodes of dizzy spells and 
shortness of breath prior to his service.  On examination, 
his heart and vascular system were clinically normal.  The 
reported diagnosis was second-degree heart block and 
congenital heart disease with syncope, by history.

During a VA cardiology examination for compensation purposes 
in August 1986,  the examiner detected no abnormal clinical 
indications of a heart disorder.  The pertinent diagnosis was 
second-degree heart block "from the record."

During a physical examination in March 1988, the veteran's 
had regular cardiac rhythm.  There were no murmurs.  There 
was no gross enlargement.  

The more recently submitted evidence consists of the 
veteran's written statements, in which he asserted that he 
was inducted into the Army despite his having shown military 
doctors a letter written by his private physician to the 
effect that he had a history of "smothering spells".  The 
veteran stated in his October 1993 notice of disagreement 
that his condition worsened during basic training.  He stated 
that:

Before induction it was a first degree 
heart blockage and I was working.  While 
in service it went to a second degree 
heart blockage and it wasn't until after 
service and a lot of rest that it went 
back into a Lst (sic) degree heart 
blockage.

In an April 1994 letter to a United States Senator, the 
veteran asserted that the letters from his private physician, 
which were of record since a denial of service connection by 
a rating decision dated in July 1970, proved that his 
condition was aggravated by active military service.  In his 
May 1994 substantive appeal, the veteran reiterated his 
understanding of his private physician's findings in July 
1969.  He interpreted the doctor's letter as an attempt to 
inform the Army doctors that the rigors of his basic training 
had aggravated his heart condition.  He again expressed his 
own opinion that his heart disorder was aggravated by his 
basic training.

In November 1999, the Board received an examination report 
written by a private physician who examined the veteran in 
October 1999.  Based on a statement by the veteran and a 
letter from VA, the physician commented that the veteran 
apparently had had "some problems" before his induction 
into the army and that, by history, during his third week of 
basic training he nearly passed out.  It was further noted 
that a private physician administered an electrocardiogram 
(EKG) and apparently diagnosed a first-degree AV heart block.  
After returning to duty, the veteran passed out on an 
obstacle course and was hospitalized, at which time a second-
degree heart block was found.  The physician commented on the 
veteran's employment history, his current complaints and 
medications, and his family's history of heart disease.  A 
physical examination and chest X-rays were normal.  An EKG 
showed a first-degree AV block and some left atrial 
enlargement.  Commenting on the issue of aggravation during 
service, the physician stated that he could "only 
speculate" from the history provided by the veteran.  Noting 
that the veteran's "problems" were not recognized at the 
time of his induction and the AV block was first documented 
after his induction, he opined that the heart block "could 
have developed after he began Service."  The physician then 
suggested two alternative and opposing scenarios.  In the 
first scenario, the veteran was not fit for service at the 
time of his induction and the rigors of basic training became 
"detrimental" to his health.  Under the other scenario, the 
veteran was fit at the time of his induction and developed 
the heart disorder in service.  As a final comment the 
physician indicated that the veteran did not currently appear 
to be disabled from a cardiovascular standpoint.

A letter from a private cardiologist dated in June 2001 also 
confirms the veteran's diagnosis of first-degree 
auriculoventricular block.  Quoting from the letter:

As to the question whether service 
aggravated his cardiac condition, I can 
only speculate.  However, as the events 
proved, his induction into service was a 
mistake.  While 1st degree heart block 
may be occasionally seen in otherwise 
healthy people, it is often associated 
with underlying cardiac disease, such as 
coronary artery disease and rheumatic 
heart disease.  A more through (sic) 
cardiac evaluation in 1969 probably would 
have prevented his induction into 
service.

The RO has obtained the medical records associated with the 
veteran's application for disability benefits administered by 
the Social Security Administration.  Such records include a 
letter from a private cardiologist dated in June 1987.  
According to the physician, an EKG showed first-degree 
auriculoventricular block and left axis deviation.  The 
physician assured his patient that this was simply an EKG 
finding.  The physician reported that the veteran did not 
need any medication or any restriction on physical activity 
because of this abnormal EKG.  In a letter dated in January 
2000, another private physician noted the veteran's history 
of symptoms of chest pain, dyspnea, and hypertension.  The 
reported assessments included coronary artery disease, status 
post myocardial infarction, history of valvular congenital 
heart disease, first-degree AV block, and hypertension.  The 
Social Security Administration records do not suggest that 
the veteran's disability from a heart disorder worsened 
during his active military service.

The veteran was afforded a VA heart examination in February 
2004.  The examiner reported that the veteran had a first 
degree AV block at the time that he was drafted in 1969.  The 
veteran told the examiner that he developed a second degree 
AV block while he was in training.  He was discharge because 
of syncopal symptoms.  He reported no current cardiac 
symptoms.  The examiner noted that a study in 1998 showed no 
evidence of ischemia.  Furthermore, according to the 
examiner, EKG studies had always shown sinus rhythm with a 
first degree AV block and no loss of cardiac acceleration.  
Although the veteran reported a myocardial infarction in the 
past, the examiner reported that this was not substantiated.  
An echocardiogram showed an ejection fraction of 73 percent.  
There was  mild concentric hypertrophy of the left ventricle 
with no evidence of wall motion abnormalities.  On physical 
examination, the veteran's general condition was good.  He 
showed no evidence of cardiac decompensation.  In an addendum 
dated in March 2004, the examiner expressed an opinion that 
the veteran had a first degree AV block when he entered 
service.  The disorder was congenital and preexisted his 
service.  According to the examiner, there was no aggravation 
of the disorder as a result of the veteran's military 
service.

The veteran has submitted several written statements that 
reiterate his claim that his heart disorder was worsened 
during his active duty service.  Also, he has submitted lay 
statements from acquaintances and family members who also 
asserted that he appeared more disabled after his service 
than before his service.  However, in the absence of evidence 
that the veteran and the proponents of other statements have 
the expertise to render medical opinions, their assertions 
that the veteran's disability from AV block worsened during 
active military service are entitled to no probative weight.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The issue in this case is not the time of discovery of the 
veteran's heart disorder.  Rather, the issue is whether the 
veteran's disability from a pre-existing congenital heart 
disorder worsened during his active military service.  Such a 
determination would depend on observations and comparisons of 
the veteran's disability from a pre-existing heart disorder 
prior to, during, and subsequent to his service.  

I have thoroughly reviewed the entire record, as summarized 
above.  My decision hinges on several factual determinations 
to answer the following questions: 1) does the record contain 
clear and unmistakable evidence that the veteran had a heart 
disorder prior to his entry into service?; 2) if so, does the 
record contain clear and unmistakable evidence that the 
veteran's preexisting heart disorder did not worsen during 
his active duty service?

Concerning the first question, I conclude that the record 
does contains clear and unmistakable evidence that the 
veteran had AV heart block prior to his entry into service.  
I base this finding on the veteran's acknowledgement of 
symptoms of "smothering spells" at the time of his medical 
examination for entry into service; his mother's history of 
the same symptoms as noted in a letter from his private 
physician dated in 1969; the short period of time after his 
entry into service that he was treated for dizziness, chest 
pain and near syncope; those symptoms being diagnosed as AV 
block soon after his entry into service; the observation by a 
private physician that the veteran had had "problems" with 
his heart prior to his entry into service; the conclusion of 
the medical board that the disorder preexisted service; and 
the conclusion of the VA examiner as reported in March 2004 
that the veteran had a first degree AV block when he entered 
service, characterizing the heart disorder as congenital and 
preexisting.

Concerning the second question, I find that the record 
contains clear and unmistakable evidence that the veteran's 
disability from heart block did not become permanently worse 
during his short period of service.  I base this finding on 
the veteran's admitted symptoms of dizziness and easy 
fatigability prior to his service; the lack of increased 
symptoms at the time of his separation from service; and the 
clinical findings that his heart was generally normal, except 
for mild disruptions in sinus rhythm during examinations 
conducted soon after the veteran's separation from service.  
Furthermore, the examiner who reviewed the entire record and 
conducted the February 2002 VA examination concluded that the 
veteran's heart disorder was not aggravated during his 
service.

Concerning the opinions expressed by the two private 
physicians addressing aggravation, both physicians qualified 
their opinions as speculative.  The October 1999 opinion 
contains two opposite scenarios, one being that the veteran 
was not fit at the time he was inducted into service, and the 
other being that he was fit for service but became unfit 
during service.  This opinion, based on speculation, is 
equivocal, and is not afforded the weight of the conclusion 
of the VA examiner who conducted the February 2004 
examination.  The June 2001 opinion is frankly characterized 
by the author as speculation.  Furthermore, that physician 
did not reach a conclusion regarding aggravation during 
service.

I have weighed the evidence that supports the veteran's claim 
and the evidence that is against the veteran's claim.  I find 
that the preponderance of the evidence, based on the weight 
of such evidence, supports a finding that the veteran's heart 
disorder from AV block preexisted his active duty service and 
was not aggravated, that is, did not permanently worsen 
during such service.  Therefore, I conclude that he is not 
entitled to service connection for a heart disorder.



II.  Application and Compliance with VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003)).  

Generally, the VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).  Under VCAA, VA has the duty to notify a 
claimant of the evidence necessary to support the claim, to 
assist in the development of claim, and to notify a claimant 
of VA's inability to obtain certain evidence.  These duties 
are discussed in detail below.

VA has a duty to notify the appellant and his or her 
representative, if any, of information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002).  In this case the appellant has been so notified 
by  letters sent to him dated in May 2002 and June 2003.  In 
addition, the RO's rating decision, statement of the case, 
and supplemental statement of the case further informed the 
veteran of the evidence needed to substantiate his claim of 
entitlement to service connection for a heart disorder.  When 
his appeal was certified to the Board, the appellant was 
invited to submit additional information.  

Under 38 C.F.R. § 3.159(b) (2003), VA's duty to assist in the 
development of a claim includes the duty to make as many 
requests as necessary to obtain relevant records from a 
Federal department or agency, including service medical 
records; medical and other records from VA medical 
facilities, and records from Federal agencies, such as the 
Social Security Administration, as well as private medical 
records identified by the veteran.  Concerning the claim of 
entitlement to service connection for a heart disorder, the 
RO has obtained all relevant Federal records from sources 
identified by the appellant or otherwise evident from the 
claims folder, including service medical records, Social 
Security records, and VA medical records.  

Concerning the claim decided in this decision, the appellant 
has not asserted that there are other private treatment 
records that pertain to such claim that have not been 
obtained and considered.  The appellant has had several 
opportunities to identify sources of evidence, including the 
claim he filed, his Notice of Disagreement, his substantive 
appeal.  Concerning his claim of entitlement to service 
connection for a heart disorder, the appellant has not 
provided information concerning additional evidence -- such 
as the names of treatment providers, dates of treatment, or 
custodians of records, either private, Federal agency, or 
service related -- which has not been obtained.  

Under some circumstances, VA's duty to assist a claimant may 
include providing the claimant a VA medical examination.  
38 C.F.R. § 3.159(c)(4) (2003).  The veteran was provided a 
medical examination in February 2004.

In this case, VA has satisfied its duty to notify the 
appellant of evidence necessary to substantiate the claims 
herein decided and to assist the appellant in obtaining 
records and providing medical examinations.  

Specifically concerning the notice required by 38 U.S.C.A. 
§ 5103(a), the Board notes that, in this case, the initial 
AOJ decision was made prior to November 9, 2000, the date the 
VCAA was enacted.  The Court acknowledged in Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. June 24, 2004), slip op. 
at 10-11, that failure to give notice before the initial 
decision in this case would not be error.  As for the content 
of the notice, the June 2003 letter to the veteran contained 
the requisite information concerning the evidence needed to 
support the claim and the relative duties of the claimant and 
VA in obtaining such evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran was also provided the 
required notice in May 2002.


In summary, the appellant has been informed of the evidence 
needed to substantiate his claim for service connection for a 
heart disorder, and of the duties that the RO would undertake 
to assist him in developing his claim.  VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.  The Board concludes that VA has 
complied with the VCAA notification and duty to assist 
requirements.


ORDER

Entitlement to service connection for a heart disorder 
diagnosed as AV block based on aggravation during active 
military service is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



